DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conductive elements … configured to conduct a current” in claims 1-7 and 21-15; “integrators … configured to determine an ion distribution” in claims 1-7, 9-16, and 21-25; “magnetic element” in claims 3 & 13; and “arc-shaped segments” in claims 9-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,300,643 (Fang et al.).
Regarding claim 1 Fang et al. discloses an  ion collector, comprising: a plurality of conductive elements physically separated from one another and radially arranged around a substrate, wherein each conductive element of the plurality of conductive elements is disposed at a same radial distance from the substrate and is configured to conduct a current based on ions received from a plasma (fig. 1 & 2, elements 50, 52, 54, 56); a plurality of integrators, wherein each integrator of the plurality of integrators is coupled to a respective conductive element and is configured to determine an ion distribution for the respective conductive element based on the current conducted at the respective conductive element (‘In another embodiment, a preprocessing circuit (not shown) may be located in close proximity to platen 14 and may operate at the voltage of platen 14. The circuit preprocesses the outputs of the Faraday cups and supplies a result to dose processor 70.’) and a controller coupled to the plurality of integrators, wherein the controller is configured to determine a difference between the ion distribution from at least two conductive elements at the same radial distance from the substrate (fig. 1, element 70, wherein ‘When the dose is not uniform, the Faraday cups receive different ion currents. Accordingly, the current Outputs of the Faraday cups may be compared with each other or with a reference to obtain a measure of uniformity.’).
Regarding claim 2, Fang et al. discloses the ion collector of claim 1, wherein a distance between each of the conductive elements and its two nearest neighboring conductive elements is the same for each of the conductive elements (‘In the embodiment of FIGS. 1 and 2, Faraday cups 50, 52, 54 and 56 are equally spaced around the periphery of wafer 20.’).
Regarding claim 4, Fang et al. discloses the ion collector of claim 1, wherein the controller is configured to receive the ion distribution from each of the plurality of integrators (‘The circuit preprocesses the outputs of the Faraday cups and supplies a result to dose processor 70.’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,300,643 (Fang et al.).
Regarding claim 5, Fang et al. discloses the claimed subject matter except for the controlling being configured to compare the difference with a threshold voltage.  However, this is the most common and simplest method of evaluating a difference, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to compare the difference with a threshold to determine if the difference is significant.
Regarding claim 9, Fang et al. discloses a plasma control system, comprising: a plurality of arc-shaped segments radially arranged around a substrate, wherein each arc-shaped segment of the plurality of arc-shaped segments is disposed at a same radial distance from the substrate (fig. 1 & 2, elements 50, 52, 54, and 56, wherein the arc shape is shown in fig. 11, element 340); a plurality of integrators, wherein each integrator of the plurality of integrators is coupled to a respective arc-shaped segment and is configured to determine an ion distribution for the respective arc-shaped segment, wherein the ion distribution at each of the arc-shaped segments corresponds to an ion distribution on a respective circular sector region of the substrate (‘In another embodiment, a preprocessing circuit (not shown) may be located in close proximity to platen 14 and may operate at the voltage of platen 14. The circuit preprocesses the outputs of the Faraday cups and supplies a result to dose processor 70.’); and a controller coupled to the plurality of integrators, wherein the controller is configured to determine a difference between the ion distribution from at least two arc-shaped segments (fig. 1, element 70, wherein ‘When the dose is not uniform, the Faraday cups receive different ion currents. Accordingly, the current Outputs of the Faraday cups may be compared with each other or with a reference to obtain a measure of uniformity.’).
Fang et al. does not specifically state that the difference is compared to a threshold but this is the most common and simplest method of evaluating a difference, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to compare the difference with a threshold to determine if the difference is significant.
Regarding claim 10, Fang et al. discloses the plasma control system of claim 9, wherein each of the arc-shaped segments is disposed adjacent to the respective circular sector region of the substrate and a total number of the arc-shaped segments is equal to a total number of the circular sector regions (fig. 2, as a whole).
Regarding claim 11, Fang et al. discloses the plasma control system of claim 9, wherein a distance between each of the arc-shaped segments and its two nearest neighboring arc-shaped segments is the same for each of the arc-shaped segments (‘In the embodiment of FIGS. 1 and 2, Faraday cups 50, 52, 54 and 56 are equally spaced around the periphery of wafer 20.’).
Regarding claim 12, Fang et al. discloses the claimed invention except it is never clearly stated whether the arc-shaped segments are electrically isolated from each other.  However, electrically isolating the segments would be obvious so that current readings from each segment would remain completely independent.
 Regarding claim 14, Fang et al. discloses the plasma control system of claim 9, wherein the controller is configured to receive the ion distribution from each of the plurality of integrators (‘The circuit preprocesses the outputs of the Faraday cups and supplies a result to dose processor 70.’).
Claim(s) 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. as applied to claims 1 and 9, and further in view of US 2005/0223991 (Walther et al.).
Regarding claims 3 & 13, Fang et al. discloses the claimed invention except for a plurality of magnetic elements, wherein each magnetic element of the plurality of magnetic elements is coupled to a respective conductive element or arc-shaped segment.  However, Walther et al. discloses an ion collector and plasma control system with a plurality of magnetic elements, wherein each magnetic element of the plurality of magnetic elements is coupled to faraday segment (multiple figures, element 90).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the ion collector or plasma control system of Fang et al. to include the magnetic elements of Walther et al. to help direct secondary electrons to the charge collecting surfaces, as disclosed by Walther et al. (‘The magnetic field can be oriented azimuthal and generally parallel to the collecting surface for directing the secondary electrons radially towards a sidewall of the Faraday cup.’ P 19).
Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the ion collector of claim 1 wherein the controller is configured to adjust a bias voltage of the substrate in response to the difference being greater than the threshold voltage.  In a similar vein, the prior art of record does not disclose the plasma control system of claim 9, wherein the controller is configured to selectively apply a bias voltage to at least one of the circular section regions.
The closest prior arts of record are US 2008/0026133 (the ‘133 publication) and US 2005/0031795 (Wu et al.).  The ‘133 publication discloses an ion collector and plasma control system where the results of the ion current measurements are used to adjust the bias voltage pulses (fig. 4 and associated text) but is not based on differences in ion distribution between detection locations but instead on mass and energy analysis.  It would not have been obvious to a person having ordinary skill in the art to base the adjustment on a spatial different in ion distribution because the adjustment applies to all parts of the wafer so differences would not be addressed.  Wu et al. discloses a plasma control system where ion distribution is measured and used as feedback to selectively apply a bias voltage to different regions (‘Sensors are used to monitor either the spatial distribution of the plasma or the process effects of the plasma, and the sensed information is fed back to a controller that adjusts the bias voltage on the electrode portions in a manner to maintain the spatial uniformity of the plasma.’). However, Wu uses concentric electrodes that improve the radial uniformity, rather than segment uniformity.  Therefore there is no reason to base the feedback on a difference in segment ion current.
Claims 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a system, comprising: conductive elements radially arranged around a substrate, wherein each of the conductive elements is disposed at a same radial distance from the substrate and is configured to conduct a current based on ions received from a plasma; integrators coupled to the conductive elements and configured to determine an ion distribution at each of the conductive elements; and a controller coupled to the integrators and configured to: determine a difference between the ion distribution from at least two of the conductive elements at the same radial distance from the substrate; compare the difference with a threshold voltage; and selectively adjust a bias voltage applied to a portion of the substrate in response to the difference being greater than the threshold voltage to correct a non-uniformity of the ion distribution across the substrate.
The closest prior arts of record are US 6,300,643 (Fang et al.) and US 2005/0031795 (Wu et al.).  Fang et al. discloses a system, comprising: conductive elements radially arranged around a substrate, wherein each of the conductive elements is disposed at a same radial distance from the substrate and is configured to conduct a current based on ions received from a plasma; integrators coupled to the conductive elements and configured to determine an ion distribution at each of the conductive elements; and a controller coupled to the integrators and configured to: determine a difference between the ion distribution from at least two of the conductive elements at the same radial distance from the substrate (see analysis for claim 1).  Fang et al. does not disclose the controller being configured to compare the difference with a threshold voltage; and selectively adjust a bias voltage applied to a portion of the substrate in response to the difference being greater than the threshold voltage to correct a non-uniformity of the ion distribution across the substrate.
Wu et al. discloses a plasma control system where ion distribution is measured and used as feedback to selectively apply a bias voltage to different regions (‘Sensors are used to monitor either the spatial distribution of the plasma or the process effects of the plasma, and the sensed information is fed back to a controller that adjusts the bias voltage on the electrode portions in a manner to maintain the spatial uniformity of the plasma.’). However, Wu uses concentric electrodes that improve the radial uniformity, rather than segment uniformity.  Therefore there is no reason to base the feedback on a difference in segment ion current.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881